Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 18, 2022

                                     No. 04-21-00376-CR

                                Andell Brymonte PITTMAN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2518
                       Honorable Raymond Angelini, Judge Presiding


                                       ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on March 11, 2022. See TEX. R. APP. P. 38.6(a). On the
extended due date, Appellant filed a motion for a thirty-one-day extension of time to file the
brief. On April 11, 2022, Appellant filed his brief.
         Appellant’s motion is GRANTED. Appellant’s brief is deemed timely filed. Appellee’s
brief is due on May 11, 2022.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court